 INTERSTATE CONSTRUCTION CO.Interstate Construction Company and Local UnionNo. 226, International Brotherhood of ElectricalWorkers. Case 17-CA-6905April 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 9, 1976, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and a supportingbrief, and the Charging Party filed an answer to theRespondent's exceptions and cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that theRespondent had delegated authority to NationalElectrical Contractors Association, hereinafter re-ferred to as NECA, to act as collective-bargainingrepresentative; the Respondent did not revoke suchauthority; the Respondent is bound by the resultingcollective-bargaining agreement; the Respondent didnot effectuate a valid withdrawal from the multiem-ployer bargaining unit; and the Respondent's failureand refusal to sign and pay certain fringe benefitsspecified under the new agreement constituted aviolation of Section 8(a)(1) and (5) of the Act. Whilewe agree with the Administrative Law Judge'sfindings that the Respondent failed and refused topay certain fringe benefits specified under the newagreement in violation of Section 8(a)(1) and (5),since it did not effectuate a valid withdrawal fromNECA, we also find merit in the Charging Party'scross-exception contending that the AdministrativeLaw Judge's further finding that the Respondentunlawfully failed and refused to sign the newagreement is inconsistent with the complaint and notsupported by the record. Accordingly, the Conclu-sions of Law have been revised and amended toreflect the above findings.I In adopting the Administrative Law Judge's Decision, we note thefollowing inadvertent error which does not affect our agreement with hisconclusions herein: the testimony referred to in sec. B should be that of229 NLRB No. 37AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 4 and 5, and substitutetherefor the following:"4. By failing and refusing, subsequent to July 1,1975, to pay certain fringe benefits specified underthe new collective-bargaining agreement effectiveSeptember 1, 1975, the Respondent has interferedwith, restrained, and coerced, and is interfering with,restraining, and coercing, employees in the exerciseof rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) of the Act."5. By failing and refusing, subsequent to July 1,1975, to pay certain fringe benefits specified underthe collective-bargaining agreement effective Sep-tember 1, 1975, the Respondent is engaging in anunfair labor practice within the meaning of Section8(a)(5) of the Act."AMENDED REMEDYThe Administrative Law Judge recommended thatthe Respondent sign the agreed-upon contract andpay the several fringe benefits specified thereunder, ifNECA and the Union so request, and if no suchrequest is made the Respondent shall, upon request,bargain with NECA and the Union as a member ofNECA and, if an understanding is reached, embodysuch understanding in a signed agreement. We findmerit in the General Counsel and the ChargingParty's contentions that the Administrative LawJudge has erroneously concluded that the Union is amember of NECA, the employer bargaining associa-tion and not a party herein; that NECA must, inaddition to the Union, request that the Respondentsign the collective-bargaining agreement and initiatethe appropriate payments; and that the requirementthat the Respondent sign the contract, or anyagreement reached, is inconsistent with the Adminis-trative Law Judge's finding that the Respondent isalready bound by the contract between the Unionand NECA, which it authorized as its bargainingrepresentative.As neither the complaint nor the record supportsthe Administrative Law Judge's recommended Orderin these respects, we shall modify his recommenda-tions accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asColeman Moms and not Paul LaForge; and the termination date of thecollective-bargaining agreement also referred to in sec. B should be June 30.1975. rather than July 30. 1975.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified below and hereby orders that the Respon-dent, Interstate Construction Company, Parsons,Kansas, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as herein modified:i. Substitute the following for paragraph !(a):"(a) Refusing to bargain collectively in good faithwith Local Union No. 226, International Brother-hood of Electrical Workers, by refusing to pay thecontributions on the fringe benefits specified in thenew collective-bargaining agreement which resultedfrom the collective-bargaining sessions in which theRespondent fully participated."2. Substitute the following for paragraph 2(a),delete paragraphs 2(a) and 2(c), and reletter theremaining paragraphs accordingly."(a) Pay the contributions required by the fringebenefit provisions specified in the new collective-bargaining agreement effective September 1, 1975,and comply with the agreement that resulted fromthe negotiations in which Respondent was an activeparticipant."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal Union No. 226, International Brotherhoodof Electrical Workers, by refusing to pay thecontributions to fringe benefits specified in thecontract which we, as a member of NationalElectrical Contractors Association, Parsons' Divi-sion (Section), Kansas (Topeka) Chapter, negoti-ated and executed on September 1, 1975.WE WILL NOT in any like or related mannerinterfere with the efforts of Local Union No. 226,International Brotherhood of Electrical Workers,to bargain collectively on behalf of the employeesin the appropriate unit.WE WILL pay the contributions to fringebenefits as required by the contract which we, asa member of National Electrical ContractorsAssociation, Parsons' Division (Section), Kansas(Topeka) Chapter, negotiated and executed withLocal No. 226, International Brotherhood ofElectrical Workers, on September 1, 1975.WE WILL comply with the contract we, as amember of National Electrical Contractors Asso-ciation, Parsons' Division (Section), Kansas(Topeka) Chapter, had agreed upon with LocalUnion No. 226, International Brotherhood ofElectrical Workers, in August 1975, the aforesaidcontract to be effective from September 1, 1975,to the next renewal date as provided therein, andbargain with respect to bargainable issues withinthe scope of the bargaining authority of therepresentative parties.WE WILL bargain collectively, as a member ofNational Electrical Contractors Association, Par-sons' Division (Section), Kansas (Topeka) Chap-ter, with Local Union No. 226, InternationalBrotherhood of Electrical Workers.INTERSTATECONSTRUCTION COMPANYDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Uponan original and an amended charge filed on December 31,1975, and February 11, 1976, respectively, by Local UnionNo. 226, International Brotherhood of Electrical Workers,herein called the Charging Party, against InterstateConstruction Company, herein called the Respondent, acomplaint was issued by the General Counsel of theNational Labor Relations Board on February 26, 1976.The complaint alleged that by denying it is bound by thecollective-bargaining agreement and by refusing to paycertain fringe benefits pursuant thereto, the Respondenthas violated Section 8(aXl) and (5) of the Act.The Respondent filed an answer on March 12, 1976,denying that it has engaged in any unfair labor practices inviolation of the Act.The hearing in the above matter was held before me atParsons, Kansas, on April 29, 1976. Briefs have beenreceived from counsel for the General Counsel, counsel forthe Charging Party, and counsel for the Respondent,respectively, which have been carefully considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FnNDrNos OF FACT1. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation engaged in the business of electricalcontracting from its place of business located at Parsons,Kansas.In the course and conduct of its business operations fromParsons, Kansas, the Respondent annually purchasesgoods and/or services valued in excess of $50,000 directlyfrom sources located outside the State of Kansas.The complaint alleges, the Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and I findthat Local Union No. 226, International Brotherhood of272 INTERSTATE CONSTRUCTION CO.Electrical Workers, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.The complaint alleges, the answer admits, and I find thatthe Parsons Division, Kansas (Topeka) Chapter, NationalElectrical Contractors Association, Inc., hereinafter re-ferred to as NECA, is an association of multiemployerbusiness enterprises engaged in the business of electricalcontracting; and that NECA has existed, and continues toexist, for the purpose, in whole or in part, of representing incollective bargaining with the Union, those employers whohave authorized NECA to represent them.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a corporation with a facility in Parsons,Kansas, where it is engaged in the business of electricalcontracting.About January 1973 the Respondent, in a letter of assentauthorized NECA to represent it for purposes of collectivebargaining with the Union concerning its employees in theunit described as follows:All journeymen and apprentice electricians, all journey-men and apprentice wire men, and journeymentechnicians, employed by members of the ParsonsDivision, Kansas (Topeka) Chapter, National Electri-cal Contractors Association, Inc., but excluding officeclerical employees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees, constitute the unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.Originally, the Respondent was organized to engage inseveral kinds of construction work. However, it was notuntil December 13, 1972, that it became engaged inelectrical contracting work. It met with Local 718 of theIBEW and later contacted the International Brotherhoodof Electrical Workers (IBEW) relative to hiring unionemployees in April 1973. The Union told Respondent (Mr.Paul E. LaForge) that it would have to sign a letter ofassent and join NECA. Respondent thereupon signed aletter of assent (Joint Exh. 1) in which it assented to bebound by and comply with the agreement between theKansas chapter, NECA, Inc., and Local Union No. 718,which was dated the first day of July 1972 and effectiveDecember 8, 1972. Respondent also authorized saidchapter of NECA to be its collective-bargaining represen-tative for all matters contained in the agreement, with theunderstanding that it shall remain in effect until terminatedby written notice to the parties 30 days prior to thenotification date provided for therein. Respondent there-upon signed the assent letter in the name of InterstateElectrical Construction Co.,' Respondent joined NECA inApril 1973, paid the $50 membership fee and proceeded tohire union employees through the Union.There is no dispute in the record that Interstate Electrical ConstructionCo. and Interstate Construction Co. has been and are now one and the sameRespondent herein.NECA is a national employer's organization with 133chapters and headquarters in Washington, D.C. In 1972 ithad a statewide chapter in Kansas that included divisionsin Wichita, Topeka, Parsons, and Salima, Kansas. As aresult of some dissension amongst the electrical contrac-tors, the chapter was divided into two chapters, one by theWichita group and one by the Topeka group, whichbecame known as the Kansas-Wichita chapter, and theKansas-Sunflower chapter, respectively. Early in 1975there was an amalgamation or merger of Local 718 withLocal 226. Pursuant to national policy of NECA todetermine chapter jurisdiction based on Local Union(IBEW) jurisdiction, the Parsons' division was assigned tothe Topeka chapter. The Kansas-Sunflower chapter (unof-ficially) and the Kansas-Topeka chapter are one and thesame chapter. The collective-bargaining agreement wasthen amended by a successor amendment which recited themerger of Local Union 718 IBEW into Local Union 226,IBEW, effective March 1, 1975; and it declared that theParsons' section of the Kansas State chapter of NECArecognizes Local Union 226, IBEW, as the successor to theaforementioned agreement. The amended agreement wasexecuted February 28, 1975 (Joint Exh. 4). The heretoforementioned amended collective-bargaining agreement bywhich Respondent assented to be bound, was effectivefrom July 1, 1972, until July 30, 1975.2B. Respondent's Transaction With the Union andNECA Subsequent to the Merger of Union Local718 Into Local 226Article 1, section 2, of the collective-bargaining agree-ment by which Respondent assented to be bound providesas follows:Either party desiring to change or terminate thisagreement must notify the other in writing at least 60days prior to June 30 of any year. When notice forchanges only is given, the nature of the changes desiredmust be specified in the notice, and until satisfactoryconclusion is reached in the matter of such changes theoriginal provisions shall remain in full force and effect.(Joint Exhibit No. 3)The credible testimony of record established that Mr.Coleman Morris, business manager of Local 226 of theIBEW, had mailed letters to members of the Union andNECA scheduling negotiation sessions for a new contract,since the current contract was to expire June 30, 1975.Subsequently, Mr. Dick Holt, assistant business managerfor Local Union 226 of the IBEW received a letter fromRespondent (Paul E. LaForge) dated April 30, 1975, inwhich Respondent advised that it would be unable to be aparty to the present agreement from and after June 30,1975. It further advised that it would be glad to enter intonegotiations with the Union concerning a new contract.The Union (Dick Holt) sent a letter to Respondentacknowledging receipt of Respondent's letter of April 30,1975, and advising that as of May 1, 1975, the Union was2 The facts set forth above are undisputed and are not in conflict in therecord.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen for negotiations and that all parties concerned hadbeen notified and will be further notified as to the date andplace of the first meeting. Shortly thereafter RespondentPaul LaForge, Jr., placed a telephone call to Dick Holtduring which he advised that Respondent has sent theletter because it was dissatisfied with some aspects of thecurrent contract, such as travel time, etc. Mr. Holtunderstood Respondent was trying to give notice oftermination of its being a party to the agreement within the60-day provision. However, he did not indicate that hewanted to terminate Respondent's relationship with Local226 but, rather said he hoped Respondent and the Unioncould have successful negotiations and continue to worktogether.Thereafter, Respondent through Mr. Paul E. LaForgeand Mr. Paul LaForge attended and actively participatedin some six or so negotiation sessions which commenced inMay 1975. Upon the expiration of the agreement on June30, 1975, Respondent discontinued paying the fringebenefits under the contract. The parties, including Respon-dent, nevertheless continued to negotiate and an agreementwas reached which became effective September 1, 1975.According to the credited testimony of Coleman Morris,business manager of Local 226, the Respondent, throughits representatives (Paul E. LaForge and Paul LaForge),participated fully in negotiation sessions and at no time dideither of them indicate that they were not negotiating onbehalf of NECA, but rather, on behalf of Respondentalone. Nor did Respondent ever ask for a separatenegotiation session to bargain on its own behalf. Mr.Morris' testimony was essentially corroborated by managerWilliam E. Farrill, of the Kansas (Topeka) chapter ofNECA, Dick Holt, assistant business manager of Local226, and Gerald W. Bowman, an electrical contractor andmember of NECA.Although the Respondent did not ever indicate to any ofthe members in negotiation sessions or otherwise, that itwas withdrawing from NECA, or that its presence in thebargaining sessions was on its own behalf instead ofNECA's, Respondent now testifies that it first becamedissatisfied with the arrangement in NECA in April of1975, when Local 718 merged with Local 226; that it wasconcerned about what Local 226 demands would be, howthe merger would affect the negotiations and its own abilityto enter into a contract, and therefore, it did not want to bebound by the old contract on a holdover basis. Respondentcontends that it therefore thought that it was notifying theUnion in its letter of April 30, 1975 (Joint Exh. 3), that itdesired to terminate the old agreement.Subsequent to July i, 1975, Mr. Coleman Morris notedthat several of the contractor members were delinquent inmaking contributions to their fringe benefit provisions ofthe new agreement which became effective on September 1,1975. He thereupon sent the delinquent members, includ-ing the Respondent, a letter calling a meeting scheduled forDecember 18, 1975. During that meeting Mr. Morris saidhe learned for the first time from Mr. Paul LaForge, thatthe reason Respondent terminated the contribution pay-ments to fringe benefits was because it did not believe itwas bound by the new collective-bargaining agreement.Respondent said it was not signatory to the agreement andtherefore did not want to convey the impression, bymaking such contributions, that Respondent was bound bythe agreement.Respondent said it advised the Union that if the Unionwould accept the contributions without considering itbound by the agreement, Respondent would then readilysubmit the contributions. It further advised that Respon-dent changed and paid the new wage scale rate called forby the new contract after September 1, 1975, but it did notpay the travel time or other fringe benefits. It said itchanged the wage scale because it wanted to keep itsemployees who might have left its employ to work withother NECA employers. It did not change the wage scale tocomply with the new contract because it did not want to bebound by the old contract on holdover. Mr. LaForgecontinued to testify as follows:A. But that he didn't want to be a party to theagreement for the reasons of if a picket went up ourmembers would recognize the picket and therefore hecouldn't man the job. If he did sign it, possibly he mighthave to form a new corporation to manage those typesof jobs with open shop or non-union member in orderto complete his job.I assured him of his desire to not be a party to theagreement but if he would pay the funds that we wouldsign a mutual letter to terminate the agreement uponreceipt of those funds. In a conversation he indicatedthat he would think about it over the weekend anddetermine whether he was going to pay the funds ornot. He said he probably would but he would let meknow the first of the week. I never received anynotification from him whether he accepted, no re-sponse.Subsequently, Dick Holt called Mr. Morris and advisedhim that Respondent had informed him that Paul LaForgeJr., had told him that Respondent did not consider itselfbound by the new agreement.Mr. Paul E. LaForge, president of Respondent, testi-fied that the purpose of his letter of April 30, 1975 (Joint Exh.5) was sent at that time because the agreement provided that aparty desiring to terminate further negotiations was obligatedto advise the Union of such fact 60 days prior to expiration ofthe agreement, unless it shall be presumed bound to negotiateas it had in the past. He also thought that this letter wouldcancel any further contractual obligations with the Union.Respondent intended to negotiate with the Union onbehalf of Respondent because it felt it could benefit fromthe Union on a one-to-one contract, and it wanted toadvise the Union that NECA was no longer Respondent'sbargaining representative. Mr. LaForge further testifiedthat he interpreted Mr. Holt's letter advising that theUnion was opened to negotiations, as an invitation to lethim know that he was welcome to negotiate in NECA onbehalf of Respondent alone.Mr. Paul E. LaForge said he talked with Mr. Holt on asubsequent occasion during which time he explained thathe wrote the letter because he understood if Respondentdid not agree with the new negotiations, Respondent couldwithdraw from the binding effect of any agreementreached. However, he acknowledged in this proceeding274 INTERSTATE CONSTRUCTION CO.that he attended the NECA sessions and admitted that hedid not state therein that Respondent was not negotiatingon behalf of NECA, but rather, on behalf of Respondentalone. On the contrary, Mr. Paul E. LaForge said he didstate on several occasions that if the agreement reached byNECA did not accord with Respondent's views, Respon-dent would not sign it; that just because NECA came to anagreement did not mean that Respondent was going to signit; and that such statements should have been understoodby the NECA group that Respondent was negotiating onits own behalf.Mr. LaForge further testified that he did not receive aletter indicating the substance of the agreement and he haddifficulty learning what it was. About 2 months later, hereceived a copy of the agreement with which he did notagree. He also received a new letter of assent (Joint Exh. 9)from the Union which he elected not to sign. Thereafter hediscussed the possibility and the feasibility of separatenegotiations for Respondent with the Union (Dick Holtand Coleman Morris). According to his testimony, theirconversations were as follows:A. I discussed it with both Dick Holt and ColemanMorris.Q. Approximately what time?A. Towards the end of negotiations. Whether it beexactly after all the meetings or at the beginning, orwhat-Q. (Interrupting) What were you told by them inregard to separate negotiations?A. I was told that their union couldn't do it, thatthere was no way that they could enter into negotia-tions with anybody but NECA. And, at that point, Isaid, "Fine, I guess we just can't get together thenbecause we are not going to sign our corporation overto NECA."Q. Can you tell me approximately-you say thiswas after August?A. This would have been, it would have to havebeen after all of the meetings. At that time when thingswere going to council and probably afterwards also. Infact I know it would have been afterwards.Q. Would this have been prior to December 18?A. Prior to December 18, 1 would say both beforeand after, yes. It was brought up several times.Q. So, prior to December 18, this Mr. Morris andMr. Holt both knew that you were operating forInterstate Construction Company, Incorporated andnot for NECA, negotiating I should say?A. They had been told, let's put it that way. I can'tsay whether they knew.Q. You told them?A. They had been told.Q. Then did there come a time when you wereasked to come to a meeting on December 18, 1975, withthe labor management committee?A. Yes.Q. What took place at that meeting?A. At that meeting, we were more or less, or wewere being told that we were in violation of the contractagreement and that we had not been paying benefits.And so, it was just-the Labor Relations Board wentinto discussions on the matter.Q. Were you there while they discussed it?A. Yes.Q. What did you tell them your position was in thisregard?A. My position was that they could assess that Ihad not been paying these dues-Mr. Paul E. LaForge testified that he did not authorizepayment of other fringe benefits because (I) they wereinflationary and (2) he felt paying such benefits might beconstrued as Respondent's consent to the agreement,thereby binding Respondent to the current agreement. Heacknowledged that he was aware that parties to the prioragreement had to give notice of any changes 60 days priorto the expiration to the said agreement. On cross-examina-tion he admitted his letter of April 30, 1975 (Joint Exh. 5) didnot notify the Union that NECA was not its bargaining agent.He continued to testify as follows:Q. Why didn't you ever tell any representatives ofNECA that you no longer wanted them to representyou as your bargaining agent?A. Why didn't we tell them that?Q. Yes.A. I had thought that we had.Q. Who did you tell it to?A. Well, in the meeting with-number one, we werenot aware that NECA was our bargaining agent to beginwith. We just didn't know that they were in this to beginwith. I mean he came in and tried to do it in this onemeeting where he told me let him do the talking. I toldhim, "Back off, I will talk for our own corporationAnalysis and ConclusionIn evaluating Respondent's (Mr. Paul E. LaForge, Jr.,president, and Mr. Paul F. LaForge, Sr.) testimony withrespect to having given the Union and/or NECA oralnotice of withdrawal from collective bargaining on behalfof NECA, I find the record wanting for proof of such fact.Not only does Respondent (Mr. Paul E. LaForge or Mr.Paul LaForge) admit that they did not give the parties aclear or unequivocal statement of withdrawal, but it(neither) could not advise the court, with reasonableapproximation, when such conversations occurred. It'stestimony in this regard was uncertain, ambiguous, andinconsistent, as partially reflected on the record, both as tosubstance of what was said and as to time. Under thesecircumstances, I conclude and find that Respondent didnot give the Union or NECA such oral notice. To theextent to which Respondent suggests it gave oral notice, itwas equivocal, and even so, thereafter revoked by Respon-dent's subsequent conduct in actively participating in thecollective-bargaining sessions.The crucial questions raised by the pleadings, theevidence, and arguments in the instant proceeding are asfollows:275 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Did the Respondent ever properly and effectivelyrevoke or terminate its authorization of NECA as itscollective-bargaining representative?2. Did Respondent ever properly and effectively notifythe parties (NECA and the Union, Local 226, IBEW) tothe collective-bargaining agreement of its withdrawal fromcollective bargaining?3. Did Respondent, by participating in the negotiationsessions with full knowledge of NECA's function, ascontrasted with an employer's own bargaining goals andwithout ever notifying NECA or any of the parties in thenegotiation sessions of its withdrawal from bargaining,become bound by the collective-bargaining agreementnegotiated by NECA and effectuated on September 1,1975?With respect to question No. 1, it is readily observed thatthe Letter of Assent (Joint Exh. 1) which Respondentsigned in late 1972 or early 1973 provided, in pertinentpart, as follows:This is to certify that the undersigned firm hasexamined a copy of the labor agreement between theParson's Section Kansas Chapter, NECA, Inc., andLocal Union No. 718, IBEW, dated the first day ofJuly, 1972: and effective the 8th day of December, 1972In signing this Letter of Assent the undersigned firmdoes hereby authorize the Parson's Section KansasChapter, NECA, as its collective-bargaining represen-tative for all matters contained in this agreement orpertaining to this agreement. This authorization to theParson's Section Kansas Chapter, NECA, shall remainin effect until terminated by written notice to the parties ofthe aforementioned agreement thirty (30) days prior to thenotification dateprovidedfor therein.Further, a successor amendment to the aforedescribedagreement provided as follows:This agreement between the Parson's Section ofKansas State Chapter of the National ElectricalContractors Association, and Local Union 718, of theInternational Brotherhood of Electrical Workers datedJuly 1, 1974. Is hereby amended as follows:Effective March 1, 1975, Local Union 718 IBEWwas merged into Local Union 226 IBEW.The Parson's Section of the Kansas Chapter ofNECA recognizes Local Union 226, IBEW as thesuccessor to the aforementioned agreement.Executed this 28th day of February 1975 (JointExhibit No. 4).Joint Exhibits I and 2 are items of evidence ofRespondent's cashed check to NECA further established tohave been paid for membership dues.The above-described documentary evidence establishesbeyond question that Respondent properly authorized anddesignated NECA as its collective-bargaining representa-tive, and thereafter paid its membership dues to NECA inthe amount of $50 on April 17, 1973. The record is barrenof any evidence showing that Respondent ever orally or inwriting revoked NECA's authorization to bargain on thejoint behalf of Respondent and other member electricalcontractors (NECA).The record does show, however, that in a letter addressedto Local Union No. 718 dated April 30, 1975, theRespondent advised as follows:This letter is to inform you that we will be unable to bea party to the present agreement from and after June30, 1975. We will be glad to enter into negotiations withyou concerning a new contract.It is this letter that Respondent contends was designedand transmitted to notify NECA and the Union that itintended to withdraw from collective bargaining andterminate its obligations under any future agreementreached by NECA. In reading this letter, with the mostreasonable interpretive latitude, I cannot arrive at theconstruction placed upon its language urged by theRespondent. At most, it is clear that the language of theabove-described letter advises the Union that it does notintend to be bound by the provisions of the currentcontract on holdover after its expiration on June 30, 1975. Iinterpret this statement as a mere recitation of what thecontract already provides, except that it makes clearRespondent's intention not to be bound on holdover.Additionally, Respondent expressed its willingness to enterinto negotiations with the Union concerning a newcontract. This latter statement, following Respondent'sprior statement in the letter, reasonably conveys theimpression that Respondent was dissatisfied with the priorcontract and indicated its hopes of achieving an agreementmore satisfactory to itself once negotiations were undertak-en. The Union's reply letter (Joint Exh. 6) to Respondent'sletter of April 30, 1975, is consistent with the aboveinterpretation. That is, the Union simply acknowledged thereceipt of Respondent's letter and advised it that the Unionwas open for negotiations and that all parties had been sonotified, and would be further advised of the date andplace of the first meeting. Although counsel for theRespondent contends that Respondent's letter connoted itsintention to withdraw from collective bargaining on behalfof NECA, such connotation, if it exists at all, is so vagueand ambiguous that at most, could raise an inference ofsuch contention. However, assuming that such an inferencecan be drawn from the language of Respondent's letter,such would be undoubtedly insufficient to satisfy the lawthat a notice of withdrawal from collective bargaining mustbe unequivocal and exercised within the appropriate timeprovided for by agreement.With respect to question No. 2, the credited andundisputed testimony of record shows that at no time priorto June 30, 1975 (date current contract expired), onSeptember 1, 1975 (the date the parties reached a newagreement), did the Respondent ever notify the otheremployer members of NECA of its withdrawal fromcollective bargaining, as provided in the last paragraph ofits Letter of Assent (Joint Exh. 1). In view of this omissionby Respondent, it is clear from the evidence that althoughthe first and current contract expired on June 30, 1975,NECA's capacity as the collective-bargaining representa-tive for the Respondent was not terminated but continued.276 INTERSTATE CONSTRUCTION CO.Subsequent to its letter of April 30, 1975, Respondent didnot properly and effectively notify the parties of the firstcollective-bargaining agreement of withdrawalfrom collective-bargaining.With respect to question No. 3, the evidence of record isessentially free of conflict that the Respondent, in thepersons of Mr. Paul F. LaForge, Sr., and/or Mr. Paul E.LaForge, Jr., president, fully participated in all of theNECA negotiation sessions without ever stating or reason-ably intimating: that it was not negotiating on behalf ofNECA; that it was negotiating only on its own behalf; thatit had revoked its authorization for NECA to bargaincollectively for it; or that it had withdrawn from collectivebargaining as a member of NECA. In the absence ofevidence of such notice to the parties (NECA members andthe Union) I cannot conclude and find that Respondentclearly and unequivocally communicated a notice of itswithdrawal from the collective-bargaining process. On thecontrary, I conclude and find that since Respondentattended and fully participated in every collective-bargain-ing session held by the parties between May and Septem-ber 1, 1975, the parties were justified in assuming andrelying upon Respondent's continued participatory mem-bership in the bargaining sessions. Nor does the evidenceof record show that any of the employee-members ofNECA had any actual or implied knowledge of Respon-dent's intent or effort to withdraw from the bargainingprocess.If it can be construed at all that the Union hadinferential knowledge of Respondent's intent and effort towithdraw from collective bargaining, such inferentialknowledge does not constitute unequivocal and timelynotice of withdrawal. Hence, the Board's decision in RetailAssociates, Inc., 120 NLRB 338 (1958), appropriately citedby counsel for the General Counsel, is controlling on thefacts of the Respondent's letter of April 30, 1975, and anyprior and subsequent conversations it contends it held withthe parties. Even if such conversations occurred they didnot relieve Respondent of its contractual obligation to givewritten and timely notice.Counsel for the Respondent's argument of notice uponthe theory of agency is ineffective since Respondent's letterof April 30, 1975, was not unequivocal, and therefore nottimely. If Respondent's letter was unequivocal in fact, Iwould have no difficulty finding it was transmitted to theUnion in compliance with the collective-bargaining agree-ment 60-days provision. However, it does not appear to betimely in accordance with Respondent's letter of assentand the collective-bargaining agreement.Not having given timely and unequivocal notice of with-drawal, Respondent's full participation in the bargainingsessions of NECA bound it to the agreement reached by themembers thereofAs counsel for the General Counsel points out, once amutliemployer bargaining unit has been established as inthe case herein, the employer-members are subject to therule enunciated by the Board in Retail Associates, supra.That is, the withdrawal must occur before the commence-ment of negotiations or, if attempted after negotiationshave begun, be based upon (1) unusual circumstances or(2) the acquiescence of the Union. Hi-Way Billboards, Inc.,206 NLRB 22 (1973). In the instant case Respondent-Employer fully participated in the negotiations and did notmake a subsequent attempt to withdraw from collectivebargaining. It did not submit any unusual circumstances tojustify withdrawal, and the Union nor the other membersof NECA did not at any time acquiesce in any withdrawaleffort by the Respondent.Moreover, as further pointed out by counsel for theGeneral Counsel, a member's decision and effort towithdraw from multiemployer collective bargaining mustcontemplate its sincere abandonment, with relative per-manency of the multiemployer unit and the embracementof the different course of bargaining on an individual basis.Here the Respondent did not at any time abandon itsactive participation in the collective-bargaining sessions,but through its own testimony, stated that it participatedwith some anticipation that the bargaining parties wouldreach an agreement also acceptable to the Respondent. Infact the Respondent testified that it could not agree withthe agreement reached because it was inflationary but thatit would have accepted and signed the agreement had itbeen more financially satisfactory. Beyond that explana-tion, the Respondent introduced no evidence whichindicated it was confronted with a financial crisis whichthreatened its existence as a viable business entity.Although the Respondent contended it requested theUnion to bargain with it individually, if in fact it could, thiscontention was not significant to the issues in this casesince the Respondent did not effectuate a valid withdrawalfrom the multiemployer bargaining unit. On the contrary,since the Respondent had delegated authority to NECA asits collective-bargaining representative, which authority itdid not revoke, it is bound by the resulting collective-bargaining agreement. Consequently, Respondent's failureand refusal to sign and pay certain fringe benefits specifiedunder the new agreement constituted an interference with,restraint upon, and coercion against unit employees in theexercise of Section 7 rights, in violation of Section 8(aX I),of the Act. Such failure or refusal on the part ofRespondent also constitutes a refusal to bargain inviolation of Section 8(aX)(5) of the Act. See H. J. HeinzCompany v. N.LR.B., 311 U.S. 514 (1941).IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting remedial Order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been found that Respondent has unlawfullyfailed and refused to sign and pay certain fringe benefitsspecified under the new collective-bargaining agreementnegotiated by its duly designated multiemployer bargain-ing representative, because Respondent deems said agree-ment inflationary, the recommended order will providethat Respondent sign the agreed upon contract and pay theseveral fringe benfits specified thereunder, if NECA andthe Union so request, and if no such request is made, theRespondent shall, upon request, bargain collectively withNECA and the Union as a member of NECA, its exclusivebargaining representative, and the Union, the representa-tive of Respondent employees and members of Local 226,and, if an understanding is reached, embody such under-standing in a signed agreement.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Interstate Construction Co., the Respondent herein,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local Union No. 226, International Brotherhood ofElectrical Workers, the Union herein, is a labor organiza-tion within the meaning of the Act.3. The Parson's Division, (Section), Kansas (Topeka)Chapter, National Electrical Contractors Association, Inc.,herein referred to as NECA, is an association of multiem-ployer business interprises engaged in the business ofelectrical contracting, and exists for the purpose ofrepresenting in collective bargaining with the Union, thoseemployers who have authorized NECA to represent them.4. By failing and refusing, subsequent to July 1, 1975,to pay certain fringe benefits specified under the newcollective-bargaining agreement effective September I,1975, and by failing and refusing to sign said agreement,the Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, and coercing,employees in the exercise of rights guaranteed in Section 7of the Act, in violation of Section 8(aX)1) of the Act.5. By failing and refusing, subsequent to July 1, 1975,to pay certain fringe benefits specified under the collective-bargaining agreement affective September 1, 1975, and byrefusing to sign said agreement, Respondent has refused,and is refusing, to bargain collectively, and has withdrawnfrom the negotiations with Local 226, InternationalBrotherhood of Electrical Workers, and NECA, and isengaging in an unfair labor practice within the meaning ofSection 8(a)(5) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning ofSection 2(6) and (7) of the Act.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Upon the foregoing findings of facts, conclusions of Law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, Interstate Construction Co., Parsons,Kansas, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withLocal Union No. 226, International Brotherhood ofElectrical Workers and National Association of ElectricalContractors (NECA), by refusing upon request, to pay thecontributions on the fringe benefits specified in the newcollective-bargaining agreement, and to sign said agree-ment which resulted from the collective-bargaining sessionsin which the Respondent fully participated.(b) Interfering with, restraining, and coercing its employ-ees in the exercise of rights guaranteed in Section 7 of theAct.(c) In any like or related manner interfering with theefforts of Local No. 226, International Brotherhood ofElectrical Workers, to bargain collectively on behalf ofemployees in the appropriate unit.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, pay the contributions to the fringebenefits specified in the new collective-bargaining agree-ment effective September 1, 1975, the negotiations forwhich Respondent was an active participant.(b) Upon request, sign the collective-bargaining agree-ment effective September 1, 1975, the negotiations forwhich the Respondent was an active participant.(c) If no request is made as provided in paragraphs 2(a)and (b) hereof, upon request, bargain collectively withLocal 226, International Brotherhood of Electrical Work-ers, as a member of National Electrical ContractorsAssociation (NECA), Parson's Division (Section), Kansas(Topeka) Chapter, to negotiate a collective-bargainingagreement, and embody any understanding which may bereached in a signed agreement.(d) Post at Respondent's plant at Parsons, Kansas, copiesof the attached notice marked "Appendix." 4Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."278